Writ denied: Contentions 3, 4, 5 were not raised in the trial court and will not be considered by this Court. On the basis of the evidentiary hearing, we are unable to say that the petitioner proved allegations of dereliction on the part of his retained counsel, nor is any need shown for a trial transcript by the allegations or evidence.
BARHAM, J., is of the opinion the relator should be granted an out of time appeal.
DIXON, J.,
is of the opinion relator should be given an out-of-term appeal. The trial judge admitted that he did not inform relator of an indigent defendant’s right to a free .appeal. It is uncontradicted that relator’s attorney did not so inform him.